Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with an attorney Winthrop Childer on July 12, 2021, filed July 28, 2021.
The application has been amended as follows:
On line 19 of claim 1, “said energy beam over the powder layers in the” will read --said energy beam over the successive powder layers in the--.
On lines 24-27 of claim 1, “where said reservoir features a powder line that is configured to be connected to said transport unit when the module is installed into the build chamber and which enables the transport unit to transport the powder from the reservoir to the build surface.” will read --wherein the module includes a powder chute under the reservoir, the powder chute is configured to receive the powder from the reservoir and extends along a longitudinal horizontal axis to a powder tank, the powder tank is configured to receive a lower end of the transport unit when the module is installed into the chamber, wherein the module includes a helical screw extending along the longitudinal axis of the powder chute, rotation of the helical screw transporting the powder to the powder tank.--.
Claim 14 is cancelled.
On lines 18-19 of claim 18, ”and has a powder line that is configured to be connected to said powder transport unit of the apparatus.” will read --and wherein the module includes a powder chute under the reservoir, the powder chute is configured to receive the powder from the reservoir and extends along a longitudinal horizontal axis to a powder tank, the powder tank is configured to receive a lower end of the transport unit when the module is installed into the chamber, wherein the module includes a helical screw extending along the longitudinal axis of the powder chute, rotation of the helical screw transporting the powder to the powder tank.--.
Claim 29 is cancelled.

Reasons for Allowance
Claims 14 and 29 are cancelled.
Claims 1-13 and 15-28 are allowed.
As discussed during telephonic interviews on July 6 and 12, 2021, Applicant’s amendments to independent claim 1 to further include “wherein the module includes a powder chute under the reservoir, the powder chute is configured to receive the powder from the reservoir and extends along a longitudinal horizontal axis to a powder tank, the powder tank is configured to receive a lower end of the transport unit when the module is installed into the chamber, wherein the module includes a helical screw extending along the longitudinal axis of the powder chute, rotation of the helical screw transporting the powder to the powder tank.” have overcome the prior art of record and search.
Similarly, Applicant’s amendments to independent claim 18 to further include “and wherein the module includes a powder chute under the reservoir, the powder chute is configured to receive the powder from the reservoir and extends along a longitudinal horizontal axis to a powder tank, the powder tank is configured to receive a lower end of the transport unit when the module is installed into the chamber, wherein the module includes a helical screw extending along the longitudinal axis of the powder chute, rotation of the helical screw transporting the powder to the powder tank.” have overcome the prior art of record and search.
The combination of De Pena et al in view of Okamoto et al and SHEINMAN et al is not sufficient to render the claims prima facie obvious.  Modifying the numerous features of De Pena unsuitable for additive manufacturing based on the disclosure of Okamoto and SHEINMAN, particularly since any such modification would change the principle of operation of De Pena and would cause the additive manufacturing apparatus of De Pena to be unsuitable for making 3-dimensional objects.  Therefore, allowance of Claims 1-13 and 15-28 is indicated because the prior arts of record do not show or fairly suggest the claimed limitations as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KET D DANG whose telephone number is (571)270-7827. The examiner can normally be reached Monday - Thursday 7:30 am 4:30 pm; Friday 7:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KET D DANG/Examiner, Art Unit 3761     
                                                                                                                                                                                                   /HELENA KOSANOVIC/Supervisory Patent Examiner, Art Unit 3761